[Cite as State v. Riehle, 2017-Ohio-9095.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2017-05-070

                                                   :            DECISION
  - vs -                                                         12/18/2017
                                                   :

SHAWNTAY MARICISA RIEHLE                           :
aka SHAWNTEY M. RIEHLE,
                                                   :
        Defendant-Appellant.
                                                   :


       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2015-09-1361


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Scott N. Blauvelt, 315 South Monument, Hamilton, Ohio 45011, for defendant-appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Counsel for defendant-appellant, Shawntay Riehle, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)

indicates that a careful review of the record from the proceedings below fails to disclose
                                                                      Butler CA2017-05-070

any errors by the trial court prejudicial to the rights of appellant upon which an assignment

of error may be predicated; (2) lists four potential errors "that might arguably support the

appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       HENDRICKSON, P.J., S. POWELL and RINGLAND, JJ., concur.



NOTICE TO THE CLERK:

Serve a copy of this decision upon appellant at: Shawntay Riehle, #W098251, Ohio
Reformatory for Women, 1479 Collins Avenue, Marysville, Ohio 43040




                                           -2-
[Cite as State v. Riehle, 2017-Ohio-9095.]
                                    IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY



STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :        CASE NO. CA2017-05-070

                                                   :           JUDGMENT ENTRY
  - vs -
                                                   :

SHAWNTAY MARICISA RIEHLE                           :
aka SHAWNTEY M. RIEHLE,
                                                   :
        Defendant-Appellant.
                                                   :


         The brief of appellant, filed pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), properly before this court and having been considered by the court,
it is ordered that the motion of counsel for appellant requesting to withdraw as counsel
is granted, and this appeal is hereby dismissed for the reason that it is wholly frivolous.

     It is further ordered that a mandate be sent to the Butler County Court of
Common Pleas for execution upon this judgment and that a certified copy of this
Judgment Entry shall constitute the mandate pursuant to App.R. 27.

        Costs to be taxed in compliance with App.R. 24.



                                                __________________________________
                                                Robert A. Hendrickson, Presiding Judge


                                                __________________________________
                                                Stephen W. Powell, Judge


                                                __________________________________
                                                Robert P. Ringland, Judge

NOTICE TO THE CLERK:
Serve a copy of this judgment entry upon appellant at: Shawntay Riehle,
#W098251, Ohio Reformatory for Women, 1479 Collins Avenue, Marysville, Ohio
43040
      Butler CA2017-05-070




-4-